Citation Nr: 0511284	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right knee disability 
secondary to service-connected postoperative left anterior 
cruciate ligament repair with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1979 to 
September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2000, a 
statement of the case apparently was issued in June 2000, and 
a substantive appeal was timely received in August 2000.  

The veteran failed to report for his February 2005 Board 
hearing.  


FINDINGS OF FACT

1.  The two right knee injuries during the veteran's active 
duty service were acute and transitory and did not result in 
chronic right knee disability.

2.  The veteran's current chronic right knee disability was 
not manifested during his active duty service or for several 
years after service.

3.  The veteran's current chronic right knee disability was 
not caused by or aggravated by his service-connected left 
knee disability.  


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is right knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
June 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2003 VCAA implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the June 2003 VCAA letter, statement of the case, and May 
2004 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

An October 1982 service medical record (which is only 
partially legible) appears to refer to an injury to the right 
knee playing football.  Swelling and a strained knee were 
referenced.  July 1989 records showed that the veteran had 
right knee pain apparently due to a football injury.  The 
examiner noted that the veteran was seen in the emergency 
room and was told he probably had torn ligaments.  The 
veteran apparently was given a profile for crutches for 10 
days.  The diagnosis was MCL strain.  October 1991 and June 
1992 reports of medical examination indicated that the 
veteran had left knee pain and a left knee scar patella, but 
did not reference any right knee complaints or findings.

A February 1994 VA examination showed that there was full 
range of motion of the veteran's right knee.  An August 1999 
private medical record indicated that the veteran injured his 
right knee when his left knee buckled and gave way on him.  
The veteran reported that the injury occurred in June 1999 
and that previously he had no significant problems with his 
right knee.  In July 1999 the veteran underwent an 
arthroscopic surgery, and had a partial lateral meniscectomy, 
an open arthrotomy, and an anterior repair of the lateral 
meniscus.  The examiner commented that the veteran was doing 
well with a good range of motion.  

In January 2004 the veteran was afforded a VA examination 
with a Board certified orthopedist.  The claims folder was 
reviewed in conjunction with the examination.  The veteran 
reported that the first symptom onset was approximately in 
1997, when his right knee went out on him causing him to fall 
and apparently injure his right knee.  He reported that he 
had right knee surgery in 1997.  The veteran stated that the 
right knee was due to his service-connected left knee, 
because he had to put more weight on his right knee due to 
the left knee problem.  The veteran complained of daily pain 
in his knee and occasional swelling.  He did not appear to 
wear a brace or use ambulatory aids.  Physical examination of 
the right knee revealed that gaits normal, tender to 
palpation patellar tendon and anterolateral knee.  There were 
well-healed arthroscopic scars, plus a vertical patellar area 
scar.  Cruciate and collateral ligaments were stable.  There 
was no effusion, no crepitation palpated on active motion.  
Manual muscle strength testing was 5/5 bilaterally.  The 
veteran complained of some pain medially.  External torsion 
was negative.  Range of motion showed that extension was 0, 
flexion was 105, with some complaint of pain terminal 
flexion.  X-rays of the veteran's knee were reviewed.  The 
examiner found that the veteran's left knee was status post 
ACL repair plus DJD.  The right knee had minor DJD.  The 
examiner opined that the right knee was not related to the 
veteran's service-connected left knee.  The examiner stated 
that the right was caused by the 1997 injury with no 
aggravation of the service-connected left knee by right knee.  

The Board is presented with an evidentiary record which does 
not include any supporting evidence that the veteran's right 
knee is related to service or is secondary to the veteran's 
service-connected left knee disorder.  Although the veteran 
was treated for his right knee pain during service in 1982 
and 1989, it appears from the lack of documentation of 
subsequent complaints or treatment during service that the 
right knee disorder was acute in nature and that it resolved 
without leaving residual disability.  The veteran's October 
1991 and June 1992 reports of medical examination did not 
note any right knee disorders.  Furthermore, the veteran 
reported that his right knee problem began after service and 
contends that it is secondary to his service-connected left 
knee disorder.  There are inconsistent reports regarding the 
onset of right knee symptoms listing 1997 and 1999 as the 
starting time.  At any rate, regardless of whether the 
symptoms started in 1997 or 1999, the Board must still find 
that the right knee symptoms began several years after the 
veteran's discharge from service in 1992.   

The competent evidence also does not show that the veteran's 
right knee disorder is secondary to his service-connected 
left knee disorder or that it has been aggravated by the 
service-connected left knee disability.  The examiner who 
conducted the January 2004 VA examination opined that the 
veteran's right knee is not secondary to his service-
connected left knee but rather to his post-service injury.  
There is no other evidence in the claims folder to contradict 
the findings of the January 2004 examination.  The Board 
finds the January 2004 VA examination very persuasive.  It 
was conducted by a certified orthopedist who had access to 
the veteran's claims folder.  

Thus, the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran's right knee 
disability is secondary to his service-connected left knee 
disorder, including by aggravation.  The weight of the 
competent evidence is to the effect that there is no 
relationship between the right knee and the service-connected 
left knee.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


